PER CURIAM.
This cause is before us on petition to review Bryan v. State, Department of Business Regulation, 438 So.2d 415 (Fla. 1st DCA 1983), in which the district court held that respondent could maintain an action against petitioner for the negligent inspection of an elevator. We find conflict with our recent decision in Trianon Park Condominium Association v. City of Hialeah, 468 So.2d 912 (Fla.1985),* and we quash the decision of the district court in the instant case.
It is so ordered.
•BOYD, C.J., and OVERTON, ALDERMAN and McDONALD, JJ., concur.
EHRLICH, J., dissents with an opinion in which ADKINS, J., concurs.
SHAW, J., dissents with an opinion in which ADKINS, J., concurs.

 We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.